



EXHIBIT 10(c)
AMENDMENT TO THE
CUMMINS INC. DEFERRED COMPENSATION PLAN


WHEREAS, Cummins Inc. (the “Company”) maintains the Cummins Inc. Deferred
Compensation Plan, as amended and restated (the “Plan”).
WHEREAS, Section 5.04 of the Plan currently specifies that participants may
change their investment elections under the Plan one time per month.
WHEREAS, the Company desires to amend the Plan to permit more frequent changes
in investment elections.
NOW, THEREFORE, BE IT RESOLVED, that Section 5.04 of the Plan be, and it hereby
is, amended and restated in its entirety to read as follows:
Section 5.04    Investment Options. The Administrator shall, from time to time,
specify the available Investment Funds, which the Administrator may
prospectively change or close to new investments in its discretion. Each
Participant shall elect one or more Investment Funds to which his existing
Accounts shall be allocated, in increments of 1%. The Administrator shall
determine from time to time how frequently Participants may change their
investment elections, provided that Participants shall be permitted to change
their investment elections no less frequently than once per calendar year.  The
Administrator also may permit Participants to make separate investment elections
with respect to their existing Accounts and future deferrals.  The sole purpose
of the Investment Funds is to measure Earnings Credits to the Participant's
Accounts, and there is no requirement that amounts be invested in the Investment
Funds.
IN WITNESS WHEREOF, the undersigned has executed this Amendment to the Plan as
of this 29th day of November, 2018.
 
CUMMINS INC.


By:/s/ Jill E. Cook
Jill E. Cook
Vice President - Chief Human Resources
Officer






